DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is in response to applicant’s amendment/response file on 8 February 2022, which has been entered and made of record.  Claim(s) 1, 5, 10-12, 14, 16 and 19 have been amended.  Claim 13 has been cancelled.  Claim 21 has been added or cancelled.  Claim(s) 1-12 and 14-21 are pending in the application.
	
	Response to Arguments
Applicant's arguments, with respect to Objection to Claim 14, see p.9, filed on 8 February 2022 have been fully considered and are persuasive.  The previous Objection to Claim 14 is withdrawn after Claim 14 being amended.
Applicant's arguments, with respect to 35 U.S.C. §112(b) rejection to Claim 5, see p.9, filed on 8 February 2022 have been fully considered and are persuasive.  The previous 35 U.S.C. §112(b) rejection to Claim 5 is withdrawn after Claim 5 being amended.
1-20 under 35 USC §103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The newly amended Claim(s) 1/16/19 is/are now rejected under 35 USC §103 as being unpatentable over Jansen (“The Pointer’s Gamut – The Coverage of Real Surface Colors by RGB Color Spaces and Wide Gamut Displays”, TFT Central, downloaded @https://tftcentral.co.uk/articles/pointers gamut, posted on February 19, 2014) in view of Wyatt (US 2021/0097943 A1). Jansen modified by Wyatt teaches or suggests the added limitation of wherein the viewing device is constructed and configured to provide at least five primaries and wherein the at least five primaries include a first white primary and a second white primary, wherein the first white primary and the second white primary have different chromaticities. See detailed rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-10, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen (“The Pointer’s Gamut – The Coverage of Real Surface Colors by RGB Color Spaces and Wide Gamut Displays”, TFT Central, downloaded @https://tftcentral.co.uk/articles/pointers_gamut, posted on February 19, 2014) in view of Wyatt (US 2021/0097943 A1).
Regarding Claim 1, Jansen discloses a system for displaying a digital representation of an image, comprising: 
the image (p.8 Section “Diffuse reflection vs. specular reflection” second paragraph line 4: your own image); and 
a viewing device (p.2 line 2: color gamut of the display), wherein the viewing device is constructed and configured to provide at least five primaries (p.28: Notice Jasen teaches the number of primaries can be 3, 4, 5 and 6); 
wherein the image includes colors outside of an ITU-R BT.2020 color gamut (Jasen does not explicitly recite the image includes color outside of an ITU-R BT.2020 color gamut.  However a POSITA would have a motivation to display an image including colors outside of an ITU-R BT.2020 color gamut on a display supporting colors outside BT.2020 in order to allow users to enjoy the full color); wherein the viewing device is operable to display the digital representation of the image and at least 80% of a total area covered between about 400 nm and about 700 nm by an International Commission on Illumination (CIE) 1931 color space (p.28 “Maximum achievable color gamut using more than 3 primaries” and table:  4, 5 and 6 primaries covers 86.7%, 92.5% and 95.5% of CIE 1931 respectfully); and 
wherein the viewing device is operable to display the colors outside of the ITU-R BT.2020 color gamut (compare p.23 Figure 20 and p.29 Figure 29, a skilled person would have recognized that the gamut of the 6 primary display include regions outside ITU-R BT.2020 as shown in Figure 20 on p.23).
Jasen fails to disclose wherein the at least five primaries include a first white primary and a second white primary, wherein the first white primary and the second white primary have different chromaticities.
However Wyatt discloses before the effective filing date of the claimed invention a POSITA had already known to include a white primary to a multi-primary display ([0525]: other combinations in RGBW, RYGB, RGCB, RYGCB or RYGCBW configurations).  Wyatt further discloses a POSITA had known to include at least two white emitters at different white-pint ([0371]: In one embodiment of a display backlight, two or more types emitters are arranged in the assembly, wherein each type is configured to produce “white” with a different spectral mix, and at different white-points, for example as measured by their respective color temperatures (in the FIG. 39 these are identified as Blue and NoBlue elements)).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Wyatt into that of Jasen and to add the limitation of wherein the viewing device is constructed and configured to provide at least five primaries and wherein the at least five primaries include a first white primary and a second white primary, wherein the first white primary and the second white primary have different chromaticities in order to allow adjustment to user preference, such as to match time of day as taught by Wyatt ([0373]).

Regarding Claims 2-4, Jansen discloses using more than three primaries makes it possible to cover nearly all visible colors (p.29 two lines above the table).   It would have been obvious to add the limitation of wherein the colors outside of the ITU-R BT.2020 color gamut have a chromaticity within a triangle with a first vertex at (0.170, 0.797), a second vertex at (0.131, 0.046), and a third vertex at about (0.0454, 0.295) within the CIE 1931 color space, wherein the colors outside of the ITU-R BT.2020 color gamut have a chromaticity within a triangle with a first vertex at (0.170, 0.797), a second vertex at (0.708, 0.292), and a third vertex at about (0.266, 0.724) within the CIE 1931 color space and wherein the colors outside of the ITU-R BT.2020 color gamut have a chromaticity within a triangle with a first vertex at about (0.708, 0.292), a second vertex at (0.131, 0.046), and a third vertex at about (0.719, 0.281) within the CIE 1931 color space since third vertex (0.0454,0.295), (0.266, 0.724) and (0.719, 0.281) are visible colors on the edge of CIE 1931 color space and a skilled person would have known to adjust the added primaries accordingly in order to accurately display colors outside BT.2020 as taught by Jasen.

Regarding Claims 6-9, Jansen further discloses wherein the viewing device is operable to display at least 85% of a total area covered between about 400 nm and about 700 nm for the CIE 1931 color space, wherein the viewing device is operable to display at least 90% of a total area covered between about 400 nm and about 700 nm for the CIE 1931 color space, wherein the viewing device is operable to display at least 95% of a total area covered between about 400 nm and about 700 nm for the CIE 1931 color space and wherein the viewing device is operable to display at least 97% of a total area covered between about 400 nm and about 700 nm for the CIE 1931 color space (p.28: Using more than three primaries makes it possible to cover nearly all visible colors. Also see table on p.28.  Note Jansen does not explicitly recite displaying at least 97% of a total care covered between about 400nm and about 700nm for the CIE 1931 color space.  However it would have obvious to a skilled person to add one or more primary colors to the figure 24 to increase the gamut color space of a display since Jansen shows in the table on p.28 there is a clear indication that the more the primary colors are added the higher the coverage of CIE 1931 space and on the figure 24, it only takes a routine skill of an ordinary skilled person to have realized that by add one or two primary colors, the coverage area would have been increased.  The motivation is to provide as many colors to viewers as possible).

10, Jasen modified by Wyatt teaches or suggests wherein the at least five primaries further include a red primary, a green primary, a blue primary and a cyan primary (Jasen p.29 lines 2-3: using more than three primaries makes it possible to cover nearly all visible colors.  Also see Jasen p.28 table.  Wyatt further discloses color gamut of RGCB/RGCBW display system ([1006] and Fig.43).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 16, Jasen discloses a system for displaying a digital representation of an image, comprising: 
the image (p.8 Section “Diffuse reflection vs. specular reflection” second paragraph line 4: your own image); 
a set of image data corresponding to the image (p.2 Section “Chromaticity Diagrams” lines 1-2: Every color can be divide into a chromaticity and a brightness component); and 
a viewing device (p.2 line 2: color gamut of the display), wherein the viewing device is constructed and configured to provide at lease five primaries (p.28 table); 
wherein the image includes colors inside of a first color gamut, wherein the colors inside of the first color gamut are outside of an ITU-R BT.2020 color gamut (p.29 Figure 24.  Jasen does not explicitly recite the image includes color outside of an ITU-R BT.2020 color gamut.  However it would have been obvious to a POSITA to display an image including colors outside of an ITU-R BT.2020 color gamut on a display supporting colors outside BT.2020 in order to allow users to enjoy the full color); 
wherein the viewing device is operable to display the digital representation of the image and at least 80% of a total area covered between about 400 nm and about 700 nm by an International Commission on Illumination (CIE) 1931 color space (p.28 Table); and 
wherein the viewing device is operable to display the colors outside of the ITU-R BT.2020 color gamut (compare p.23 Figure 20 and p.29 Figure 29, a skilled person would have recognized that the gamut of the 6 primary display include regions outside ITU-R BT.2020 as shown in Figure 20 on p.23).
Jasen fails to disclose wherein the at least five primaries include a first white primary and a second white primary, wherein the first white primary and the second white primary have different chromaticities.
However Wyatt discloses before the effective filing date of the claimed invention a POSITA had already known to include a white primary to a multi-primary display ([0525]: other combinations in RGBW, RYGB, RGCB, RYGCB or RYGCBW configurations).  Wyatt further discloses a POSITA had known to include at least two white emitters at different white-pint ([0371]: In one embodiment of a display backlight, two or more types emitters are arranged in the assembly, wherein each type is configured to produce “white” with a different spectral mix, and at different white-points, for example as measured by their respective color temperatures (in the FIG. 39 these are identified as Blue and NoBlue elements)).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Wyatt into that of Jasen and to add the limitation of wherein the viewing device is constructed and configured to provide at least five primaries and wherein the at least five primaries include a first white primary and a second white primary, wherein the first white primary and the second white primary have different chromaticities in adjustment to user preference, such as to match time of day as taught by Wyatt ([0373]).

Regarding Claim 17, Jansen discloses wherein the set of image data occupies a larger volume in the CIE 1931 color space than the ITU-R BT.2020 color gamut (p.29 Figure 24).

Regarding Claim 19, Jansen discloses a method for displaying a digital representation of an image, comprising: 
providing a viewing device, wherein the viewing device includes at least one component to provide five primaries (p.28 table); 
providing the image (p.8 Section “Diffuse reflection vs. specular reflection” second paragraph line 4: your own image) and a set of image data corresponding to the image to the viewing device, wherein the image includes colors outside of an ITU-R BT.2020 color gamut (Jasen does not explicitly recite the image includes color outside of an ITU-R BT.2020 color gamut.  However a POSITA would have a motivation to display an image including colors outside of an ITU-R BT.2020 color gamut on a display supporting colors outside BT.2020 in order to allow users to enjoy the full color); and 
displaying the digital representation of the image on the viewing device, wherein the displaying the digital representation of the image on the viewing device includes displaying the colors outside of the ITU-R BT.2020 color gamut (p.29 Figure 24); 
wherein the viewing device is operable to display at least 80% of a total area covered between about 400 nm and about 700 nm by an International Commission on Illumination (CIE) 1931 color space (p.28 Table).
Jasen fails to disclose wherein the at least five primaries include a first white primary and a second white primary, wherein the first white primary and the second white primary have different chromaticities.
However Wyatt discloses before the effective filing date of the claimed invention a POSITA had already known to include a white primary to a multi-primary display ([0525]: other combinations in RGBW, RYGB, RGCB, RYGCB or RYGCBW configurations).  Wyatt further discloses a POSITA had known to include at least two white emitters at different white-pint ([0371]: In one embodiment of a display backlight, two or more types emitters are arranged in the assembly, wherein each type is configured to produce “white” with a different spectral mix, and at different white-points, for example as measured by their respective color temperatures (in the FIG. 39 these are identified as Blue and NoBlue elements)).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Wyatt into that of Jasen and to add the limitation of wherein the viewing device is constructed and configured to provide at least five primaries and wherein the at least five primaries include a first white primary and a second white primary, wherein the first white primary and the second white primary have different chromaticities in order to allow adjustment to user preference, such as to match time of day as taught by Wyatt ([0373]).

5 is rejected under 35 U.S.C. 103 as being unpatentable over Jansen (“The Pointer’s Gamut – The Coverage of Real Surface Colors by RGB Color Spaces and Wide Gamut Displays”, TFT Central, downloaded @https://tftcentral.co.uk/articles/pointers_gamut, posted on February 19, 2014) in view of Wyatt (US 2021/0097943 A1) as applied to Claim 1 above, and further in view of Lee et al. (US 2020/0105657 A1),  McNelley et al. (US 2019/0141291 A1) and Lin et al. (US 2018/0348574 A1).
Regarding Claim 5, Jansen modified by Wyatt discloses wherein the viewing device is selected from the group consisting of a smartphone ([1023]: a common Smart Phone LCD), a light emitting diode (LED) display, an organic light emitting diode (OLED) display ([0250]: Similarly, the term “LED”, “diode”, “emitter” or “junction”, may be used interchangeably to refer to embodiments based on Inorganic LED semiconductor junction diode, Organic LED (OLED)), a miniLED display ([0436]: MiniLED), a microLED display ([0436]: MicroLED), a liquid crystal display (LCD) ([0254]: an LCD display), a quantum dot display ([0341]: a Quantum Dot based emitter), a quantum nano emitting diode (QNED) device ([0506]: using Quantum Dots of Nanophosphors), a personal gaming device ([0918]: the gaming community currently rejects G-SYNC displays because of the lag they introduce into game play) and at least one projector ([0103]: projector).
In addition Lee and Lin discloses a viewing device selected from a group consisting of a smartphone, a tablet, a laptop screen, a light emitting diode (LED) display, an organic light emitting diode (OLED) display, a miniLED display, a microLED display, a liquid crystal display (LCD), a quantum dot display, a quantum nano emitting diode (QNED) device, a personal gaming device, a virtual reality (VR) device and/or an augmented reality (AR) device, an LED wall, a wearable display (e.g., VR/AR headset), and at least one projectorhad already know to a POSITA (Lee (a smartphone ([0003]), a tablet ([0003]), a laptop screen ([0003]), a light emitting diode (LED) display, an organic light emitting diode (OLED) display ([0048]: an organic light emitting display panel), a microLED display ([0048]: a micro light emitting diode (LED) display panel), a liquid crystal display (LCD) ([0048]), a quantum dot display ([0048]: a quantum-dot LCD (QD-LCD)), a quantum nano emitting diode (QNED) device ([0048]), a wearable display (e.g., VR/AR headset) ([0003]: wearable watches)), McNelley (a smartphone ([0004]:  small handheld phones), a tablet ([0009]), a laptop screen ([0209]: notebooks), a light emitting diode (LED) display ([0015]), an organic light emitting diode (OLED) display ([0015]), a microLED display ([0469]: micro LED), a liquid crystal display (LCD) ([0212]), a personal gaming device ([0387]: PC gaming), a virtual reality (VR) device and/or an augmented reality (AR) device ([0445]:  multiple types of displays and applications for virtual reality and augmented reality), an LED wall ([0429]: LED wall), a wearable display (e.g., VR/AR headset) ([0451]: VR (virtual reality) and AR (augmented reality) head mounted displays), and at least one projector ([0015])) and Lin (a microLED display ([0053]: LEDs, mini-LEDs or micro-LEDs))).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Lee, McNelley and Lin into that of Jansen and to add above limitation in order to display color signals outside BT.2020 color space.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen (“The Pointer’s Gamut – The Coverage of Real Surface Colors by RGB Color Spaces and Wide Gamut Displays”, TFT Central, downloaded @https://tftcentral.co.uk/articles/pointers_gamut, posted on February 19, 2014) in view of Wyatt (US 2021/0097943 A1) as applied to Claim 1 above, and further in view of Ben-David et al. (US 2008/0024410 A1).
Regarding Claims 11-12, Jasen discloses using multi-primary colors can increase CIE 1931 coverage (p.28 Table and p.29 Figure).  But Jasen fails to explicitly disclose wherein the at least five primaries further include red primary, a green primary, a blue primary, a cyan primary, and a yellow primary and wherein the at least five primaries include a red primary, a green primary, a blue primary, a cyan primary, a yellow primary, and a magenta primary.
However Ben-David discloses RGBCY and RGBCYM multi-primary color display had been known to a POSITA before the effective filing date of the claimed invention ([0065]: wherein the five primary colors used are red (R), green (G), blue (B), cyan (C) and yellow (Y), denoted collectively RGBCY and [0070]: wherein the six primary colors are red, green, blue, cyan, magenta (M) and yellow, denoted collectively RGBCMY).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Ben-David into that of Jasen and to add the limitation of wherein the viewing device is operable to display at least five primaries, and wherein the at least five primaries include red, green, blue, cyan, and yellow and wherein the viewing device is operable to display at least six primaries, and wherein the at least six primaries include red, green, blue, cyan, yellow, and magenta in order to provide wide gamut display to users.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jansen (“The Pointer’s Gamut – The Coverage of Real Surface Colors by RGB Color Spaces and Wide Gamut Displays”, TFT Central, downloaded @https://tftcentral.co.uk/articles/pointers ) in view of Wyatt (US 2021/0097943 A1) as applied to Claim 1 above, and further in view of Klelhofner et al. (US 2018/019754 A1) and RFC4566 (SDP: Session description Protocol, published in July 2006).
Regarding Claim 14, Jansen modified by Wyatt fails to disclose including a set of Session Description Protocol (SDP) parameters, wherein the SDP parameters include color channel data, image data, frame rate data, a sampling standard, a flag indicator, an active picture size code, a timestamp, a clock frequency, a frame count, a scrambling indicator, and/or a video format indicator.
But Kielhofner discloses it had been known to a POSITA before the effective filing date of the claimed invention to include a set of Session Description Protocol (SDP) parameters ([0131]:  Application layer modifier 436 in modifier 430 can modify an application layer, for example, one or more, but at least one implementation instruction(s) or protocol(s) that comprise a session description protocol or “SDP.” ).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kielhofner into that of Jansen modified by Wyatt and to include a set of Session Description Protocol (SDP) parameters since SDP is a published protocol supporting multimedia streaming.
Kielhofner discloses using SDP to manage communication sessions end-to-end, from an originating source to a terminating destination, where the communication sessions involve delivery of application data (e.g., audio (voice) data, audio/video data, electronic file downloads, etc.) over one or more third party networks which have more than one address family as well as include public and private networks ([0002]).  But Jansen modified by Wyatt and Kielhofner fails to explicitly disclose wherein the SDP parameters include color channel data, image data, frame rate data, a sampling standard, a flag indicator, an active picture size code, a timestamp, a clock frequency, a frame count, a scrambling indicator, and/or a video format indicator.
However, RFC 4566 discloses Session Description Protocol comprises media and transport information which including the type of media and the format of the media (p.6 lines 1-5).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of RFC4566 into that of Jansen as modified and to add the limitation of  wherein the SDP parameters include color channel data, image data, frame rate data, a sampling standard, a flag indicator, an active picture size code, a timestamp, a clock frequency, a frame count, a scrambling indicator, and/or a video format indicator in order to conform SPD protocol when the type and format of the image have been changed.

Claims 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen (“The Pointer’s Gamut – The Coverage of Real Surface Colors by RGB Color Spaces and Wide Gamut Displays”, TFT Central, downloaded @https://tftcentral.co.uk/articles/pointers_gamut, posted on February 19, 2014) view of Wyatt (US 2021/0097943 A1) as applied to Claims 1, 16 and 19 above, and further in view of Marcu al. (US 2020/0105221 A1).
Regarding Claim 15, Jansen as modified fails to disclose wherein the image is modified from an original image to include the colors outside of the ITU-R BT.2020 color gamut.
However Marcu discloses it had been known to a POSITA before the effective filing date of the claimed invention to modify an input image before have it displayed ([0019]: In one embodiment, in the EDR mode, the system may accept input of one or more parameters from a user. The parameters may specify a region or range of image content (e.g., hue range, spatial or geometric range, and the like) that is to be rendered in a higher dynamic range than the remainder of the image content. The parameters may also specify a degree (e.g., level or intensity) of enhancement or boosting of the region or range of the image content. Based on the input parameters, the system may perform a color boosting operation in which the transfer function is modified so that the specified region or range of the image content may be rendered (or directly displayed) in a higher dynamic range (and/or perceptually wider gamut) so as to utilize the extended range space defined by the difference between the native color gamut and the EDR color gamut of the display panel).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Marcu into that of Jansen as modified and to add the limitation of wherein the image is modified from an original image to include the colors outside of the ITU-R BT.2020 color gamut in order to utilize the extended range space defined by the difference between the native color gamut and the EDR color gamut of the display panel as taught by Marcu ([0019]).

Regarding Claim 18, Jansen as modified fails to disclose wherein the set of image data is compressed and/or truncated when the set of image data is mapped to a second color gamut, wherein the second color gamut is not equivalent to the first color gamut.
However Marcu discloses a POSITA before the effective filing date of the claimed invention had known to map or compress an image to be fit a display gamut ([0072]: the SDR content and standard (0.0-1.0) portion of the HDR content may be mapped or compressed into a lower portion (nominal range space) of the display space and [0019]: he system may perform a color boosting operation in which the transfer function is modified so that the specified region or range of the image content may be rendered (or directly displayed) in a higher dynamic range (and/or perceptually wider gamut) so as to utilize the extended range space defined by the difference between the native color gamut and the EDR color gamut of the display panel).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Marcu into that of Jansen as modified and to add above limitation in order to display the image while taking the best advantage of a gamut of the display.

Regarding Claim 20, Claim 20 is in similar scope to Claim 15 except in the format of “method”.  Therefore the rejection to Claim 15 is also applied to Claim 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613